fiL--
                                 STATE OF MINNESOTA
                                                                       February 9, 2015
                                   IN SUPREME COURT                      Dm~EOF
                                                                     APPB.lAlEC           s
                                          A15-0137


In re Petition for Disciplinary Action against
Patrick J. Nolan, III, a Minnesota Attorney,
Registration No. 121307.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Patrick J. Nolan, III, committed

professional misconduct warranting public discipline, namely, being convicted of a

felony for making a false statement to United States Postal Inspection Service agents

during the course of a criminal investigation, in violation of Minn. R. Prof. Conduct

8.4(b) and 8.4(c).

       Respondent watves his rights under Rule 14, Rules on Lawyers Professional

Responsibility (RLPR), unconditionally admits the allegations in the petition, and with

the Director recommends that the appropriate discipline is an indefinite suspension with

no right to petition for reinstatement for 3 years.

       The court independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,
        IT IS HEREBY ORDERED that:

        1.      Respondent Patrick J. Nolan, III, is indefinitely suspended from the practice

of law, effective as of the date of the filing of this order, with no right to petition for

reinstatement for 3 years.

        2.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR.        Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination, satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR, and proof of compliance with the

terms of respondent's criminal probation.

        3.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

        Dated: February 9, 2015

                                                   BY THE COURT:




                                               2